DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements filed are acknowledged by the Examiner. 

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner Statement on Claims 15-20

4.	The claim limitation does not use “means for” language to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The terms “transmitter” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. The presence of a structural term combined with the absence of any 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUAN et al, US 2015/0156768 hereafter GUAN (cited in the IDS dated 10/09/2019).

As for claim 1, GUAN discloses:
A communication method comprising: 
sending, by a terminal, first uplink control information by using a plurality of spatial resources in a first spatial resource set (GUAN, FIG. 1, 140, [0063]-[0066], Sending in step 140, by the UE, PUCCH using the channel resources from the group of channel resources).  

As for claim 3, GUAN discloses:
Receiving, by the terminal, first indication information, wherein the first indication information indicates the plurality of spatial resources in the first spatial resource set (GUAN, FIG. 1, 110, [0063], Receiving in step 110, by the UE, RRC signaling that indicates a group of channel resources).  

As for claim 4, GUAN discloses:
A reference signal received power (GUAN, [0142], The transmit power control from the downlink control channel).  

As for claim 7, GUAN discloses:
The spatial resource set is a subset of a second spatial resource set, the second spatial resource set comprises a plurality of spatial resources used to send second uplink control information by the terminal, and the second uplink control information and the first uplink control information are different types of information (GUAN, FIG. 3, 330, 340, [0158], The second PUCCH step 340 which in different from the first PUCCH step 330, determining by a different set of resources).  

As for claim 8, GUAN discloses:
A communication method, comprising:
 receiving, by a network device, first uplink control information sent by a terminal by using a plurality of spatial resources in a first spatial resource set (GUAN, FIG. 2, 230, [0071], Receiving/detecting at step 230, by the network device, PUCCH sent by the UE by using the channel resources from the group of channel resource).  

As for claim 10, GUAN discloses:
Sending, by the network device, first indication information, wherein the first indication information indicates the plurality of spatial resources in the first spatial Page 3 of 7Application No. 16/530,673Preliminary Amendment resource set (GUAN, FIG. 2, [0069], Transmit/sending at step 210, by the network device, RRC signaling that indicates a group of channel resources).  

As for claim 11, GUAN discloses:
A reference signal received power (GUAN, [0142], The transmit power control from the downlink control channel).  

As for claim 14, GUAN discloses:
The spatial resource set is a subset of a second spatial resource set, the second spatial resource set comprises a plurality of spatial resources used to send second uplink control information by the terminal, and the second uplink control information and the first uplink control information are different types of information (GUAN, FIG. 3, 330, 340, [0158], The second PUCCH step 340 which in different from the first PUCCH step 330, determining by a different set of resources).  

As for claim 15, GUAN discloses:
(GUAN, FIG. 5, 540, [0200], The UE including the transmitting module 540) comprising: 
transmitter, configured to cooperate with a processor to send first Page 4 of 7Application No. 16/530,673Preliminary Amendment uplink control information by using a plurality of spatial resources in a first spatial resource set (GUAN, FIG. 1, 140, [0063]-[0066], Sending in step 140, by the UE, PUCCH using the channel resources from the group of channel resources).  

As for claim 17, GUAN discloses:
Receive indication information, wherein the first indication information indicates the plurality of spatial resources in the first spatial resource set (GUAN, FIG. 1, 110, [0063], Receiving in step 110, by the UE, RRC signaling that indicates a group of channel resources).  

As for claim 18, GUAN discloses:
A reference signal received power (GUAN, [0142], The transmit power control from the downlink control channel).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2, 5, 9, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUAN et al, US 2015/0156768 in view of QIN et al, US 2016/0295522 hereafter QIN. 

As for claim 2, GUAN discloses:
Sending, the first uplink control information (GUAN, FIG. 1, 140, [0063]-[0066], Sending in step 140, by the UE, PUCCH using the channel resources from the group of channel resources).  

GUAN does not explicitly disclose send the first uplink control information in a plurality of time-divided time units by using the plurality of spatial resources in the first spatial resource set (QIN, [0182], Sending the uplink signal to the TDD).  

(QIN, [0182], Sending the uplink signal to the TDD).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with send the first uplink control information in a plurality of time-divided time units by using the plurality of spatial resources in the first spatial resource set as taught by QIN to provide improved transmission power efficiency (QIN, [0006]). 

As for claim 5, GUAN discloses:
The sending, the first uplink control information (GUAN, FIG. 1, 140, [0063]-[0066], Sending in step 140, by the UE, PUCCH using the channel resources from the group of channel resources).  

GUAN does not explicitly disclose mapping, by the terminal, the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information.  

However, QIN discloses mapping, by the terminal, the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information (QIN, [0182], Assigning/mapping, by the UE, the uplink signal to the TDD based on the priority of the uplink signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with mapping, by the terminal, the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information as taught by QIN to provide improved transmission power efficiency (QIN, [0006]).

As for claim 9, GUAN discloses:
Receiving, by the network device, the first uplink control information (GUAN, FIG. 1, 140, [0063]-[0066], Sending in step 140, by the UE, PUCCH using the channel resources from the group of channel resources).  

GUAN does not explicitly disclose the first uplink control information sent by the terminal in a plurality of time-divided time units by using the plurality of spatial resources in the first spatial resource set (QIN, [0182], Sending the uplink signal to the TDD).  

However, QIN discloses the first uplink control information sent by the terminal in a plurality of time-divided time units by using the plurality of spatial resources in the first spatial resource set (QIN, [0182], Sending the uplink signal to the TDD).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with the first uplink control information sent by the terminal in a plurality of time-divided time units by (QIN, [0006]). 

As for claim 12, GUAN discloses:
Obtaining, by the network device, the first uplink control information (GUAN, FIG. 2, 230, [0071], Receiving/detecting at step 230, by the network device, PUCCH sent by the UE by using the channel resources from the group of channel resource).  

GUAN does not explicitly disclose the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information.  

However, QIN discloses the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information (QIN, [0182], Assigning/mapping, by the UE, the uplink signal to the TDD based on the priority of the uplink signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information as taught by QIN to provide improved transmission power efficiency (QIN, [0006]).

claim 16, GUAN discloses:
The sending, the first uplink control information (GUAN, FIG. 1, 140, [0063]-[0066], Sending in step 140, by the UE, PUCCH using the channel resources from the group of channel resources).  

GUAN does not explicitly disclose send the first uplink control information in a plurality of time-divided time units by using the plurality of spatial resources in the first spatial resource set (QIN, [0182], Sending the uplink signal to the TDD).  

However, QIN discloses send the first uplink control information in a plurality of time-divided time units by using the plurality of spatial resources in the first spatial resource set (QIN, [0182], Sending the uplink signal to the TDD).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with send the first uplink control information in a plurality of time-divided time units by using the plurality of spatial resources in the first spatial resource set as taught by QIN to provide improved transmission power efficiency (QIN, [0006]). 

As for claim 19, GUAN discloses:
The sending, the first uplink control information (GUAN, FIG. 1, 140, [0063]-[0066], Sending in step 140, by the UE, PUCCH using the channel resources from the group of channel resources).  

GUAN does not explicitly disclose map the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information.  

However, QIN discloses map the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information (QIN, [0182], Assigning/mapping, by the UE, the uplink signal to the TDD based on the priority of the uplink signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with map the first uplink control information onto a time-domain resource based on a resource mapping priority of the first uplink control information as taught by QIN to provide improved transmission power efficiency (QIN, [0006]). 

7.	Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUAN et al, US 2015/0156768 in view of Frederiksen et al, US 2012/0163437 hereafter Frederiksen.
 
As for claim 6, GUAN does not explicitly disclose:
Receiving, by the terminal, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time 

However, Frederiksen discloses receiving, by the terminal, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time units in a first time unit set; and wherein a spatial resource in the first spatial resource set is a spatial resource used to transmit a first transport block, and a modulation and coding scheme of the first transport block is a modulation and coding scheme in the modulation and coding schemes of the plurality of time units that meets a first condition (Frederiksen, FIG. 4, [0099], [0119], Receiving by the terminal downlink control information comprising modulation and coding schemes for the resources blocks based on meeting the first condition).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with receiving, by the terminal, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time units in a first time unit set; and wherein a spatial resource in the first spatial resource set is a spatial resource used to transmit a first transport block, and a modulation and coding scheme of the first transport block is a modulation and coding scheme in the modulation (Frederiksen, [0095]).

As for claim 13, GUAN does not explicitly disclose:
Sending, by the network device, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time units in a first time unit set; and wherein a spatial resource in the first spatial resource set is a spatial resource used to transmit a first transport block, and a modulation and coding scheme of the first transport block is a modulation and coding scheme in the modulation and coding schemes of the plurality of time units that meets a first condition.  

However, Frederiksen discloses sending, by the network device, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time units in a first time unit set; and wherein a spatial resource in the first spatial resource set is a spatial resource used to transmit a first transport block, and a modulation and coding scheme of the first transport block is a modulation and coding scheme in the modulation and coding schemes of the plurality of time units that meets a first condition (Frederiksen, FIG. 4, [0099], [0119], Sending by the network device downlink control information comprising modulation and coding schemes for the resources blocks based on meeting the first condition).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with sending, by the network device, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time units in a first time unit set; and wherein a spatial resource in the first spatial resource set is a spatial resource used to transmit a first transport block, and a modulation and coding scheme of the first transport block is a modulation and coding scheme in the modulation and coding schemes of the plurality of time units that meets a first condition as taught by Frederiksen to provide more efficient downlink control channel information (Frederiksen, [0095]). 

As for claim 20, GUAN does not explicitly disclose:
Receiving, by the terminal, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time units in a first time unit set; and wherein a spatial resource in the first spatial resource set is a spatial resource used to transmit a first transport block, and a modulation and coding scheme of the first transport block is a modulation and coding scheme in the modulation and coding schemes of the plurality of time units that meets a first condition.  

However, Frederiksen discloses receiving, by the terminal, downlink scheduling information, wherein the downlink scheduling information comprises modulation and (Frederiksen, FIG. 4, [0099], [0119], Receiving by the terminal downlink control information comprising modulation and coding schemes for the resources blocks based on meeting the first condition).  

It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to combine the teachings of GUAN with receiving, by the terminal, downlink scheduling information, wherein the downlink scheduling information comprises modulation and coding schemes of a plurality of time units in a first time unit set; and wherein a spatial resource in the first spatial resource set is a spatial resource used to transmit a first transport block, and a modulation and coding scheme of the first transport block is a modulation and coding scheme in the modulation and coding schemes of the plurality of time units that meets a first condition as taught by Frederiksen to provide more efficient downlink control channel information (Frederiksen, [0095]).


Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Uchino et al, US 2016/0344534 paragraph [0063] discloses the transmission control unit adjusts the transmission priorities in the TDD cell corresponding to a relative occasion number of uplink transmission timings. For example, the transmission control unit 130 may transmit an uplink control channel in the TDD cell in accordance with a higher transmission priority,

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469